Citation Nr: 0516597	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  03-30 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to accrued benefits based on a claim for an 
initial evaluation greater than 50 percent for post-traumatic 
stress disorder (PTSD) prior to December 30, 1991 and from 
March 1, 1992 to September 24, 1992, pending at the time of 
the veteran's death.

4.  Entitlement to accrued benefits based on a claim for an 
evaluation greater than 70 percent from April 1, 1993 to 
November 7, 1994, pending at the time of the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Son


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to November 
1969.  He died in August 2001.  The appellant is the 
veteran's surviving spouse.  The veteran's service personnel 
records reflect that he was awarded the Purple Heart medal 
and the Combat Action Ribbon.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in May 2002 and April 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.

The appellant testified in August 2004 via video 
teleconference  before the undersigned Veterans Law Judge, 
who was designated by the Chairman to conduct hearings 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002) and who will 
participate in this decision.  A copy of the hearing 
transcript issued following the hearing is of record.

This case was previously before the Board in June 2004, at 
which time the Board denied the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death.  In so doing, the Board noted that the 
appellant failed to appear for a requested hearing in 
Washington, D.C.

In June 2004, however, the appellant's representative 
submitted a motion requesting that the Board vacate its June 
2004 decision, arguing that the appellant had timely 
requested a video teleconference hearing in lieu of a hearing 
in Washington, D.C.  In support of his motion, he submitted a 
copy of the local representative's October 2003 memorandum to 
the agency of original jurisdiction requesting the video 
teleconference, and a copy of the memorandum from the RO to 
the Board requesting that the claims file be returned.

Accordingly, in July 2004, the Board granted the 
representative's motion and directed that a video 
teleconference hearing be scheduled and, upon the completion 
of this hearing, that the June 2004 decision be vacated.  In 
August 2004, as noted above, the appellant appeared before 
the undersigned Veterans Law Judge and the hearing was 
conducted.  The June 14, 2004 Board decision denying 
entitlement to service connection for the cause of the 
veteran's death was vacated.  The case is now again before 
the Board for appellate review.  

The Board notes that the appellant submitted a notice of 
disagreement in May 2003 to the April 2003 rating decision 
that denied entitlement to DIC benefits under 38 U.S.C.A. 
§ 1318.  In August 2003, the RO issued a statement of the 
case as to this issue, the notification letter of which was 
dated on August 25, 2003.  The appellant's VA Form 9, 
"Appeal to Board of Veteran's Appeals," is dated August 12, 
2003 and was stamped, "Received," by the RO on August 15, 
2003.  This document may not, therefore, be accepted to 
timely perfect the appellant's appeal as to the issue of 
entitlement to DIC benefits under 38 U.S.C.A. § 1318.

Notwithstanding, the appellant's representative filed an 
"Appellant's Brief," which was associated with the claims 
file in February 2004.  This document was filed after the 
August 2003 statement of the case concerning the issue of 
entitlement to DIC benefits under 38 U.S.C.A. § 1318, and 
within the one-year period following notification of the 
April 2003 rating decision denying this claim.  The Board 
thus accepts this document as a timely substantive appeal as 
to this issue.  See 38 C.F.R. § 20.302 (2004).

In addition, the Board notes that the appellant filed her 
claim in September 2001 on VA Form 21-534, "Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse or Child (including 
Death Compensation if Applicable).  The RO has not 
adjudicated the appellant's claim as one involving a claim 
for accrued benefits.  Notwithstanding, the appellant's claim 
for accrued benefits is inextricably intertwined with that 
for DIC benefits under 38 U.S.C.A. § 1318, that is, the 
outcome of the former, the determination of the specific 
evaluation warranted for the veteran's disability for the 
time periods under appeal at the time of the veteran's death 
will have a definitive bearing on the latter-which is 
predicated, in part, on a finding of whether or not that 
veteran was entitled to a 100 percent disability evaluation 
for ten years prior to his death.  As such, the Board has 
assumed jurisdiction of the issue.  See also Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).

At the time of his death, the veteran had claims pending for 
an initial evaluation greater than 50 percent for PTSD prior 
to December 30, 1991 and from March 1, 1992 to September 24, 
1992, and for an evaluation greater than 70 percent from 
April 1, 1993 to November 7, 1994.  The claim for accrued 
benefits is separate from the claim for greater initial 
evaluations filed by the veteran prior to his death, the 
accrued benefits claims is derivative of the veteran's claim 
and the appellant takes the veteran's claim as it stood on 
the date of his death.  Zevalkink v. Brown, 102 F.3d 1236, 
1242 (Fed. Cir. 1996); Jones v. West, 146 F.3d 1296 (Fed. 
Cir. 1998).  In the instant case, the veteran died in August 
2001, and the claim for accrued benefits was received in 
September 2001.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.  In this regard, the appellant has 
not been provided sufficient VCAA notice concerning her 
claims.  In addition, the Board makes specific note of the 
following.

Cause of Death

Concerning the appellant's claim for service connection for 
the cause of the veteran's death, the appellant and her 
witness argues that the veteran would not have placed himself 
in such a situation to have been murdered, but for his mental 
disability.  The Board notes that the RO has not yet been 
able to obtain the police report concerning the circumstances 
of his death.  As late as December 2002, the matter was still 
under investigation by the police.  Moreover, the appellant 
testified that the veteran was hospitalized by state-
sponsored institutions for his PTSD.  These records must be 
obtained.  In addition, the record of VA treatment accorded 
the veteran immediately prior to and during the 10 years 
prior (in support of the appellant's claim for DIC under 
38 U.S.C.A. § 1318) is not complete.

DIC and Accrued Benefits

Under 38 U.S.C.A. § 1318, DIC may be provided for the 
surviving spouse and children of a veteran who dies from a 
non-service-connected cause which was not the result of his 
own willful misconduct if that veteran was in receipt of or 
entitled to receive compensation at the time of death for a 
service-connected disability that either (1) was continuously 
rated totally disabling for a period of ten or more years 
immediately preceding death; or (2) if so rated for a lesser 
period, was so rated continuously for a period of not less 
than five years from the date of such veteran's discharge or 
other release from active duty; or (3) the veteran was a 
former prisoner of war and certain other requirements were 
met.  38 U.S.C.A. § 1383; 38 C.F.R. § 3.22 (2004).

The term "entitled to receive" means that at the time of 
death the veteran had service-connected disability rated 
totally disabling by VA but was not receiving compensation 
because:  (1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C.A. § 5314 to offset an indebtedness of 
the veteran; (3) the veteran had applied for compensation but 
had not received totally disability compensation due solely 
to clear and unmistakable error (CUE) in a VA decision 
concerning the issue of service connection, disability 
evaluation, or effective date: (4) the veteran had not waived 
retired or retirement pay in order to receive compensation; 
(5) VA was withholding payment under the provisions of 10 
U.S.C.A. § 1174(h)(2); (6) VA was withholding payments 
because the veteran's whereabouts was unknown, but the 
veteran was otherwise entitled to continued payments based on 
a total service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C.A. § 5308 but determines 
that benefits were payable under 38 U.S.C.A. § 5309.  
38 C.F.R. § 3.22.

In this regard, the Board notes that the facts in the present 
case could be construed to present a claim of clear and 
unmistakable error (CUE) in the June 1989 rating decision 
that initially denied the veteran's claim for service 
connection for PTSD, thus allowing argument for the 
assignment of an earlier effective date for the grant of 
service connection of PTSD.  See 38 C.F.R. § 3.105(A) (2004).

This is because the decision was based on a June 1989 VA 
examination report which was conducted absent review of the 
veteran's claims file, including service personnel and 
service medical records showing the award of the Purple Heart 
medal for wounds received in combat, and of the Combat Action 
Ribbon as well as records of treatment accorded him inservice 
for gunshot and fragment wounds received in service.  These 
records, if reviewed by the examiner may have alerted him to 
the need for clinical testing and other questioning to fully 
eliminate a diagnosis of PTSD.  In fact, in a subsequent, 
April 1992, VA examination conducted by the same VA examiner, 
the examiner found the veteran to manifest PTSD that was 
clearly evident since July 1989.  In its May 1992 rating 
decision granting the claim for service connection, the RO 
cited July 1989 private hospital records , VA hospital 
records dated from December 1991 through March 1992, and VA 
outpatient treatment records dated from April 1991 through 
January 1992 in addition to the April 1992 VA examination 
report.    

The U.S. Federal Circuit Court (Federal Circuit) held in 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, that VA could properly 
construe the language of section 1318 to bar the filing of 
new claims, that is, claims where no claim had been filed 
during the veteran's lifetime or where the claim had been 
denied and was not subject to reopening.  314 F.3d 1373, 
1378-79 (Fed. Cir. 2003).

In the present case, however, the Board observes that the 
veteran was in receipt of a 100 percent disability evaluation 
for his service-connected PTSD from November 8, 1994.  
However, as discussed above, in the Introduction, the veteran 
timely appealed the evaluations assigned his service-
connected PTSD from the May 1992 decision which originally 
granted service connection.  At his death, claims were 
pending for an initial evaluation greater than 50 percent for 
PTSD prior to December 30, 1991 and from March 1, 1992 to 
September 24, 1992 and for an evaluation greater than 70 
percent from April 1, 1993 to November 7, 1994.

The Board notes that the medical evidence reflects the VA 
hospital records dated from October 1992 to March 1993 noted 
the veteran to be unemployable.  In addition, a notification 
letter from Social Security Administration (SSA) dated in May 
1992 indicate that the veteran was found to be disabled in 
December 1991, and that benefits were to begin effective in 
June 1992.  The veteran himself testified before a local 
hearing officer in October 1993 that he had last been 
employed in December 1991.  A claim for total disability 
rating for compensation purposes based on individual 
unemployability due to service-connected disabilities (TDIU) 
is of record, received in August 1995.  A statement from the 
veteran's employer, dated in September 1995, reflects that 
the veteran was retired due to disability described as PTSD, 
and that he had last worked in December 1991.  Furthermore, 
the employer stated, the veteran had missed four months of 
work in the last year he had been employed.

The level of the veteran's disability is illustrated by the 
many instances of private and VA hospitalizations portrayed 
in medical records currently present in the claims file.  
These periods of hospitalization lasted from three days to 
over three months and longer, including but not limited to 
September 8 to 14, 1988, December 9 to 12, 1988, July 18 to 
28, 1989, December 14-17, 1991, December 30 1991 to February 
5, 1992, March 6 to 13, 1992, October 30, 1992 to March 4, 
1993, June 29 to July 13, 1994, September 19 to October 7, 
1994, and November 7 to December 22, 1994.  VA outpatient 
records show that he had been receiving mental health care as 
an outpatient since February 1991, including participation in 
the Trauma Recovery Group and prescribed medications, for 
symptoms described as war stress and recollections related to 
his Vietnam experiences as early as April 1991.  The 
appellant testified before the undersigned Veterans Law Judge 
in August 2004 that there were additional periods of 
hospitalization, including with the State's mental hospital.  
These records are not present in the claims file now before 
the Board.  Notwithstanding, the medical evidence reflects a 
clear pattern of an unstable and changing psychiatric 
disability requiring extended periods of hospitalization in 
between when shorter periods of hospitalization and intensive 
outpatient treatment were necessary-the overall effect of 
which did not, unfortunately, result in the ultimate 
stabilization or improvement of the veteran's PTSD symptoms.

The criteria in force at the time of the veteran's initial 
claim for benefits allowed a 100 percent rating where the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community; or with totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior; or for demonstrable 
inability to obtain or retain employment.  38 C.F.R. § 4.132 
(prior to November 7, 1996).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that the criteria for a 100 
percent schedular rating under the regulations in effect 
prior to November 7, 1996 provide three independent bases for 
assignment of a 100 percent schedular rating for a 
psychiatric disorder.  See Johnson v. Brown, 7 Vet. App. 95, 
97-99 (1994).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); and VAOPGCPREC 7-2004.  In this regard, the 
appellant was provided a VCAA letter in April 2002.  However, 
the letter did not include information regarding the evidence 
necessary to establish entitlement to benefits under 
38 U.S.C.A. § 1318 (West 2002) and for accrued benefits. 

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in DAV v. Sec'y of VA, 
supra, invalidated the Board's ability to cure VCAA 
deficiencies.  Therefore a remand is required in this appeal 
so that additional development may be undertaken in order to 
fulfill the Department's duty to assist the appellant with 
his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must inform the appellant: (1) 
of the notification and duty to assist 
provisions of the VCAA and its 
implementing regulations, (2) about the 
information and evidence not of record 
that is necessary to substantiate her 
claim for service connection for the 
cause of the veteran's death, DIC 
including a claim predicated on CUE, and 
accrued benefits; (3) about the 
information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the appellant is 
expected to provide; and (5) request or 
tell her to provide any evidence in her 
possession that pertains to her claims.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the 
remaining issues on appeal.

2.  The RO should request that the 
appellant identify all VA and non-VA 
health care providers who treated the 
veteran for his PTSD from his discharge 
from active service in 1969 to his death 
in 2001, including at which state-
sponsored mental institutions the veteran 
was hospitalized and/or treated-
particularly in or around 1988 through 
1995.  The RO should procure duly 
executed authorization for the release of 
private medical records.  

Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence she is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
her claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers that are 
not already of record.  In particular, 
the RO should request any and all 
outpatient and inpatient treatment 
records, to include any and all clinical 
medical records and all mental hygiene 
records to include any and all records of 
individual and group therapy accorded him 
by the VAMCs in Jackson, Mississippi and 
Knoxville, Tennessee and any other VAMC 
the appellant may identify, that are not 
already of record.

4.  The RO should request copies of the 
decision in which the veteran was found 
disabled by SSA and any and all 
supporting medical evidence used in that 
determination.

5.  After procuring duly executed 
authorization for the release of private 
records, the RO should request copies of 
the decision in which the veteran was 
determined eligible for disability 
retirement by the Jackson Coca-Cola 
Bottling Company in Jackson, Mississippi 
and all supporting medical evidence used 
in that determination.  

6.  After procuring duly executed 
authorization for the release of private 
records, the RO should again request 
copies of any and all investigation 
reports and incident reports concerning 
the circumstances of the veteran's 
homicide from the appropriate law 
enforcement authorities.

7.  Following completion of the above 
development, the RO should adjudicate the 
appellant's claim for entitlement to 
accrued benefits based on a claim for an 
initial evaluation greater than 50 
percent for post-traumatic stress 
disorder (PTSD) prior to December 30, 
1991 and from March 1, 1992 to September 
24, 1992, pending at the time of the 
veteran's death; and entitlement to 
accrued benefits based on a claim for an 
evaluation greater than 70 percent from 
April 1, 1993 to November 7, 1994, 
pending at the time of the veteran's 
death.  If that claim is denied, the RO 
should furnish the appellant and her 
representative notification of appellate 
rights.  If the appellant files a timely 
notice of disagreement, she and her 
representative should be provided with a 
statement of the case as required by 
38 U.S.C.A. § 7105(d) (West 2002) and 
afforded the opportunity to file a 
substantive appeal.  

8.  Further, the RO should again review 
the appellant's claims for entitlement to 
service connection for the cause of the 
veteran's death, entitlement to DIC under 
38 U.S.C.A. § 1318-to include whether or 
not the veteran was entitled to receive a 
100 percent disability evaluation for his 
PTSD for ten years prior to his death, 
including under the theory of CUE in VA 
decision concerning the issue of service 
connection, disability evaluation, or 
effective date-accrued benefits.  If the 
decisions remain in any way adverse to 
the appellant, she and her representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The appellant need take no 
action until she is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



